Terral, J.,
delivered the opinion of the court.
The appellant was convicted of unlawfully selling intoxicating liquors, and appeals and assigns error therein. Before the trial began, upon a proper affidavit made for that purpose, he moved the court for a bill of particulars of the charge, which the court overruled, and, upon the trial, he proposed to prove his general good character, and this evidence was rejected. •
A bill of particulars, even in civil cases, was unknown to the ancient common law, and its use in later times is said to have arisen under the common law counts in actions of debt and assumpsit. 3 Enc. PI. & Pr., 518. In criminal cases the common law required directness and particularity in the averments of the indictment, and there was no need in general for a note *713of the matters to be given in evidence to be furnished to the defendant, and there was no practice of that sort except in special cases.
However, in cases of barratry, where the charge is general, merely alleging the accused to be a common barrator, without more, the practice, according to Brooke, was, before the trial, to furnish the defendant with a note of the evidence to be relied on, and the same rule prevailed in indictments for being a common scold, but of the offenses of which the charge may be so general as these, there are only a few set down in the books. 2 Hawkins Pleas of the Crown, 315. If being a common barrator or a common scold be crimes in this state, and our constitution does not require a more particular charge than anciently, doubtless a bill of particulars might be demanded. But in general all the particulars required to be given are charged in the body of the indictment, and the practice of giving the bills of particulars has been unknown among us.
Indictments for unlawfully selling intoxicating liquors, precisely like this, have been frequently before this court, and they have been uniformly held to be sufficient. We think that §705, code 1892, does not apply to criminal cases, and that the action of the court in overruling the motion of the defendant to have himself furnished with a more particular description of the charge is correct.
■ Evidence of general good character is admissible in criminal cases, but the evidence relating to such general character should be confined to the particular trait involved in the nature of the charge against the defendant. The offer of the defendant was not so limited. 1 Greenl. on Ev., sec. 64; 1 Wh. Am. Crim. Law, sec. 636.

Affirmed.